United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Garden Grove, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Kevin Card, for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1879
Issued: December 3, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 5, 2017 appellant, through his representative, filed a timely appeal from a
March 10, 2017 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).
Since more than 180 days elapsed from December 17, 2015, the date of the most recent merit
decision, to the filing of this appeal, pursuant to the Federal Employees’ Compensation Act2
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of
appellant’s case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On September 5, 2014 appellant, then a 61-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that he developed right knee and bilateral hip conditions due
to 31 years of continuous work-related activities. In an attached statement dated September 4,
2014, he alleged that his condition may have developed due to the mounting and dismounting of
his delivery vehicle at least 100 times on a daily basis, along with carrying of packages between
25 and 50 pounds. Appellant did not indicate on the claim form that he had stopped work.
In a report dated September 2, 2014, Dr. Charles Herring, a Board-certified orthopedic
surgeon, examined appellant and diagnosed a subchondral fracture of the medial femoral condyle
of the right knee, medial meniscal tear of the right knee, and bilateral hip osteoarthritis. He opined
that the cause of appellant’s subchondral fracture and meniscal pathology were related to entering
and exiting his postal vehicle for many years, causing an axial torsional load and repetitive strain.
On September 4, 2014 Dr. Edward Mittleman, a family medicine physician, examined
appellant and diagnosed subchondral fracture of the right knee, medial meniscus tear of the right
knee, right hip osteoarthritis, and bilateral hip chondromalacia. He explained in detail the duties
of appellant’s position as a letter carrier, including casing mail, bundling mail into trays, pushing
a loaded hamper of mail onto his postal vehicle, and delivering mail. Dr. Mittleman opined that
appellant’s employment duties had placed significant forces on his knee and thigh, noting the
biomechanical processes involved resulting in appellant’s conditions. He stated that “it is
medically reasonable to infer a direct causal relationship between the activities that [appellant]
performs for [the employing establishment] and the pathology and symptomatology that he is
presently suffering.”
On October 21, 2014 OWCP referred appellant for an appointment with a second opinion
physician, Dr. Steven Ma, a Board-certified orthopedic surgeon. In a report dated November 10,
2014, Dr. Ma related that he examined appellant and diagnosed bilateral hip osteoarthritis, tear of
the medial meniscus of the right knee, and a subchondral fracture of the medial tibial plateau of
the right knee. He found that none of appellant’s diagnosed conditions were related to duties of
his federal employment. Dr. Ma reasoned that, while there was objective evidence of advanced
arthritis of appellant’s hips, his usual and customary work duties would not cause him to develop
arthritis. He further explained that appellant’s knee conditions were due to acute specific traumatic
injuries, rather than cumulative trauma, and that appellant had not alleged a specific work-related
traumatic event that could have resulted in his diagnosed conditions.
On March 3, 2015 OWCP issued two decisions. In the first decision, it accepted
appellant’s medial meniscal tear of the right knee as work related, noting that, while Dr. Ma opined
that the tear could only have resulted from an acute incident of trauma, Dr. Mittleman gave a
description of work factors that could have resulted in the tear. In the second decision, OWCP
denied appellant’s claim for a right knee fracture, bilateral hip osteoarthritis, and hip

2

chondromalacia. It explained that the opinions of Drs. Mittleman and Herring did not provide
sufficient rationalized medical explanations regarding the cause of these conditions as related to
factors of appellant’s federal employment. Dr. Ma, however, provided sufficient rationale to
explain why these conditions were not work related.
On April 6, 2015 appellant requested reconsideration of OWCP’s March 3, 2015 decision
denying his claim. In an accompanying report dated March 13, 2015, Dr. Mittleman explained
that appellant’s bilateral hip chondromalacia and osteoarthritis were related to factors of
appellant’s federal employment. He explained the biomechanical process which caused
appellant’s conditions, and requested that OWCP accept appellant’s claim for bilateral hip
osteoarthritis and chondromalacia.
In a report dated March 25, 2015, Dr. Hosea Brown, III, an internal medicine physician,
requested that OWCP accept appellant’s claim for aggravation/acceleration of osteoarthritis of the
bilateral hips. He explained that Dr. Ma’s opinion of appellant’s osteoarthritis being nonwork
related was in error because the condition was aggravated and accelerated by factors of appellant’s
employment. Dr. Brown listed factors, including carrying mail and entering/exiting his postal
vehicle, and explained the biomechanical process alleged to have aggravated and accelerated
appellant’s condition.
In a report dated May 5, 2015, Dr. Herring commented on Dr. Ma’s second opinion report,
noting that, while aging did cause degenerative changes to the articular cartilage, appellant’s work
activities as a letter carrier, including entering/exiting his postal vehicle, hastened the degenerative
process.
By decision dated July 23, 2015, OWCP reviewed the merits of appellant’s claim and
denied modification of the decision dated March 3, 2015. It found that the weight of medical
evidence remained with Dr. Ma, and that neither Drs. Herring nor Mittleman provided sufficient
rationale to establish a causal connection between appellant’s claimed conditions and factors of
his federal employment.
On September 29, 2015 appellant requested reconsideration of OWCP’s July 23, 2015
decision. With his request, he submitted a report from Dr. Herring dated July 28, 2015, in which
Dr. Herring formally requested a referee evaluation. Dr. Herring noted that there remained a
conflict of medical evidence between himself and Dr. Ma. Appellant also submitted a report from
Dr. Brown dated September 22, 2015 in which Dr. Brown similarly requested a referee evaluation,
noting that both he and Dr. Herring strongly disagreed with Dr. Ma’s report, inferring that
Dr. Ma’s report had been biased and insufficiently reasoned.
By decision dated December 17, 2015, OWCP reviewed the merits of appellant’s claim
and denied modification of the decision dated July 23, 2015. It found that, although work duties
and mechanisms of injury had been explained in the reports of appellant’s treating physicians,
those alone were not enough to substantiate that work factors were the cause of appellant’s
conditions because other factors had not been ruled out. OWCP found that the weight of medical
evidence continued to be held by Dr. Ma’s report dated November 10, 2014.

3

On March 29, 2016 appellant requested reconsideration of OWCP’s December 17, 2015
decision. With his request, he submitted reports from Dr. Brown dated November 24, 2015 and
February 23, 2016. In both reports, Dr. Brown reiterated his diagnoses of bilateral hip
osteoarthrosis and chondromalacia, and explained that he felt a conflict of medical opinion
remained between his opinion and that of Dr. Ma. He reiterated that he felt that Dr. Ma’s report
was biased. By letter dated February 23, 2016, Dr. Brown argued that OWCP’s refusal to direct
appellant to a referee examination was inconsistent with the law and again requested that appellant
be sent for such an examination. In a statement from a union representative dated March 16, 2016,
the representative requested that either appellant’s claim be accepted as establishing causal
relationship or an impartial medical examination be ordered due to a conflict of medical opinion.
In a narrative statement dated March 21, 2016, appellant also alleged that OWCP’s claims
examiner had rendered a medical opinion in his decision when he was not qualified to do so.
By decision dated April 11, 2016, OWCP declined to review the merits of appellant’s
claim. It noted that the role of the claims examiner was to determine the relative value of opposing
opinions in the medical record, and that appellant’s physicians’ beliefs that there was a conflict of
medical opinion was insufficient to create a conflict of medical opinion. OWCP found that the
evidence submitted on reconsideration was cumulative and thus substantially similar to evidence
previously considered.
On December 14, 2016 OWCP received appellant’s request for reconsideration of
OWCP’s December 17, 2015 decision. With his request, he submitted a medical report from
Dr. Brown dated August 23, 2016 in which Dr. Brown diagnosed appellant with bilateral hip
osteoarthrosis and chondromalacia, and noted that he had previously requested that appellant’s
claim be accepted or sent for a referee evaluation. In a report dated October 11, 2016, Dr. Herring
reiterated his opinion that appellant’s repetitive heavy lifting could reasonably have caused
appellant’s accelerated degenerative disease, provided scientific studies finding correlation
between heavy physical workload and the occurrence of hip osteoarthritis, and described the work
factors which caused appellant’s conditions. Along with this medical evidence, appellant attached
a handwritten letter dated July 27, 2016 explaining the relationship between arthritis and trauma
and disputed the findings of Dr. Ma.
By decision dated March 10, 2017, OWCP declined to review the merits of appellant’s
claim. It found that the medical evidence submitted on reconsideration was substantially similar
to prior evidence of record.
LEGAL PRECEDENT
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought. If OWCP chooses to grant reconsideration, it
reopens and reviews the case on its merits. To require OWCP to reopen a case for merit review
under section 8128(a), OWCP’s regulations provide that the evidence or argument submitted by a
claimant must: (1) show that OWCP erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by OWCP; or (3) constitute

4

relevant and pertinent new evidence not previously considered by OWCP.3 Section 10.608(b) of
OWCP’s regulations provide that when an application for reconsideration does not meet at least
one of the three requirements enumerated under section 10.606(b)(3), OWCP will deny the
application for reconsideration without reopening the case for a review on the merits.4
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim.
In his December 14, 2016 request for reconsideration, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law, or advance a new and relevant legal
argument not previously considered. Thus, he is not entitled to a review of the merits of his claim
based on the first and second above-noted requirements under section 10.606(b)(3).
The underlying issue is whether appellant has submitted sufficient evidence to establish
causal relationship between factors of his federal employment and his diagnosed right knee
fracture, bilateral hip osteoarthritis, and hip chondromalacia. Appellant submitted two reports
from Dr. Brown which reiterated his previous diagnoses of bilateral hip osteoarthrosis and
chondromalacia. He also indicated that Dr. Ma was biased and that a conflict in medical opinion
was created and was in need of resolution. These reports, although new, are a restatement of
Dr. Brown’s previous findings. Similarly, Dr. Herring’s report of October 11, 2016 is also a
reiteration of Dr. Mittleman’s previous findings. He continued to relate that appellant’s repetitive
physical duties caused accelerated degenerative disease and hip osteoarthritis. As in his earlier
report, he further cited studies supporting that heavy work increased the risk of hip osteoarthritis,
which he believed were applicable to appellant’s case. The Board has held that the submission of
evidence which duplicates or is substantially similar to evidence already in the case record does
not constitute a basis for reopening a case.5 Therefore, the Board finds that this evidence is
insufficient to require further merit review.
Appellant also submitted an extensive letter outlining his medical history and his belief
that his conditions were caused by repetitive work duties and cited web addresses as his references.
As a lay person, appellant is not competent to render a medical opinion6 and, therefore, it is not
new and relevant evidence sufficient to require further merit review.
Accordingly, as appellant’s request for reconsideration did not meet the criteria for
reopening his case, the Board finds that OWCP properly denied merit review.

3

20 C.F.R. § 10.606(b)(3); D.K., 59 ECAB 141, 146 (2007).

4

Id. at § 10.608(b); see K.H., 59 ECAB 495, 499 (2008).

5

E.M., Docket No. 09-0039 (issued March 3, 2009); D.K., 59 ECAB 141 (2007).

6

See James A. Long, 40 ECAB 538 (1989).

5

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the March 10, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 3, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

